 Case 1:20-cv-01113-HYJ-SJB ECF No. 12, PageID.56 Filed 04/09/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


STEVEN BARRY RUZA,

                                                    Case No. 1:20-cv-1113
        Plaintiff,
                                                    Hon. Hala Y. Jarbou
v.

CONSUMER FINANCIAL PROTECTION
BUREAU,

      Defendant.
____________________________/

                                            ORDER

        On March 18, 2021, Magistrate Judge Sally J. Berens issued a Report and

Recommendation (R&R) recommending that the Court grant Defendant’s motion to dismiss for

lack of jurisdiction (ECF No. 5) and dismiss Plaintiff’s complaint (ECF No. 1). (ECF No. 11).

The R&R was duly served on the parties. No objections have been filed, and the deadline for

doing so expired on April 1, 2021. On review, the Court concludes that the R&R correctly analyzes

the issues and makes a sound recommendation. Accordingly:

                IT IS ORDERED that the R&R (ECF No. 11) is APPROVED and ADOPTED

as the opinion of the Court.

                IT IS FURTHER ORDERED Defendant’s motion to dismiss for lack of

jurisdiction (ECF No. 5) is GRANTED and Plaintiff’s complaint (ECF No. 1) is DISMISSED.



Date:     April 9, 2021                              /s/ Hala Y. Jarbou
                                                    HALA Y. JARBOU
                                                    UNITED STATES DISTRICT JUDGE
